Citation Nr: 0724891	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-39 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred between 
November 14, 2003, and January 21, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.F., and D.F.



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1950 and from January 1955 to March 1979.  He died in 
April 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 determination by 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.

The appellant, B.F. and D.F. presented testimony before the 
undersigned Acting Veterans Law Judge at the RO in May 2007.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  At the hearing, the appellant's 
motion for advancement on the Board's docket was granted due 
to her advanced age.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  From November 11, 2003 to January 21, 2004, the veteran 
was hospitalized at Helen Ellis Memorial Hospital in Tarpon 
Springs, Florida; this treatment was not previously 
authorized for payment by VA.

2.  VA approved payment for unauthorized medical care 
rendered from November 11, 2003 to November 13, 2003.

3.  After receiving initial emergency care at Helen Ellis 
Memorial Hospital from November 11, 2003 to November 13, 
2003, the weight of the medical evidence does not demonstrate 
that the veteran reasonably could have been transferred to a 
VA facility for continuation of such treatment at any time 
prior to January 21, 2004.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for payment or reimbursement of unauthorized private 
medical expenses incurred between November 14, 2003 and 
January 21, 2004, have been met.  38 U.S.C.A. §§ 1728, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 17.120, 17.121 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment or reimbursement for the cost of 
unauthorized private medical expenses the veteran incurred 
between November 14, 2003, and January 21, 2004.  The record 
indicates that the veteran was seen at a VA walk-in clinic on 
November 10, 2003, with complaints of a five-day history of 
right lower quadrant pain, nausea, dry heaves, decreased 
appetite, and constipation.  After a brief work-up, he was 
sent home with instructions to go to the nearest emergency 
room if he experienced increased abdominal pain, fever, or 
vomiting.  The following day, the veteran presented to the 
emergency room at Helen Ellis Memorial Hospital (HEMH) with 
"severe excruciating" abdominal pain.  He was diagnosed 
with, inter alia, a possible small bowel obstruction and 
admitted.  The veteran was thereafter hospitalized at HEMH 
from November 11, 2003, until January 21, 2004, at which time 
he was transferred to a VA contract nursing home.  He died 
less than three months later in April 2004.  


I.  Duties to notify and assist

As a preliminary matter, the Board has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

VCAA notice letters were sent to the appellant regarding her 
reimbursement claim in November 2005 and April 2007.  The 
Board need not, however, discuss the sufficiency of either of 
these notice letters or VA's development of the claim in 
light of the favorable outcome of this appeal.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's complete grant of the benefit sought on appeal.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Reimbursement claim

To establish eligibility for payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

        (a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or 
(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); 

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran, who served honorably for more than 25 years in 
the United States Navy, was in receipt of a 100 percent 
disability rating for service-connected atherosclerotic heart 
disease at the time of his admission to HEMH.  He also had a 
60 percent rating for a bilateral pulmonary embolism.  Thus, 
he satisfied the requirements of 38 C.F.R. § 17.120(a).  The 
medical evidence of record, including a May 2004 opinion from 
VA physician, Dr. F.W., also indicates that the veteran's 
initial admission to HEMH occurred under emergent 
circumstances and that a VA facility was not feasibly 
available, thereby satisfying the requirements of 38 C.F.R. § 
17.120(b) and (c).  Based on these findings, the Bay Pines 
VAMC authorized payment of expenses at HEMH for November 11-
13, 2003.

The law does not, however, allow for payment or reimbursement 
of private medical expenses for an unlimited period of time, 
even where the initial admission met the criteria outlined in 
38 C.F.R. § 17.120.  Claims for payment of the costs of 
emergency hospital care or medical services not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended.  An emergency 
shall be deemed to have ended at the point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability.  38 C.F.R. § 17.121.  

The resolution of the appellant's claim therefore turns on 
when the veteran was medically stable for transfer from HEMH 
to a VA facility.  It is undisputed that the veteran was 
unstable for transfer during his initial three days of 
hospitalization, namely from November 11-13, 2003.  Dr. 
F.W.'s May 2004 opinion and the contemporaneous treatment 
records indicate as much.  (As noted above, the Bay Pines 
VAMC has already authorized expenses incurred during that 
period).  It is also largely undisputed that beginning 
November 18, 2003, the veteran underwent a severe 
decompensation from which he never fully recovered until his 
transfer to a VA contract nursing home on January 21, 2004.  
Both Dr. F.W. and the contemporaneous treatment records note 
that the veteran developed tachycardia on November 18, 
leading to transfer to the intensive care unit shortly 
thereafter.  Mechanical ventilation was started on November 
21.  Following this decompensation, the veteran spent the 
majority of the remainder of his hospitalization either in 
the critical or intensive care units.  Multiple complications 
developed which required, inter alia, regular mechanical 
ventilation, use of a feeding tube, and the eventual 
placement of a colostomy.

While there is little doubt that the veteran was medically 
unstable for transfer from November 11-13 and from November 
18 to January 21, there is some question as to the veteran's 
stability for transfer from November 14-17.  Dr F.W. 
specifically points to progress notes from November 12-14 
which observed that the veteran was "feeling better," 
"having bowel movements," had "good bowel sounds," and 
that his ileus (the eventual diagnosis for his 
gastrointestinal distress) was "resolving."  [Ileus is 
defined as "[m]echanical, dynamic, or adynamic obstruction 
of a bowel" which "may be accompanied by severe colicky 
pain, abdominal distention, vomiting, absence of passage of 
stool, and often fever and dehydration."  STEDMAN'S MEDICAL 
DICTIONARY 874 (27th Ed. 2000).]  Based solely on a review of 
this medical evidence, Dr. F.W. opined in May 2004 that "the 
documentation" showed that the veteran "was clearly stable 
for transfer" as of the November 14-17 window.  

While Dr. F.W.'s opinion is accompanied by an analysis of the 
medical evidence in the record, there is other significant 
evidence of record suggesting that the veteran was not stable 
for transfer from the time of his HEMH admission until his 
eventual placement in a VA contract nursing home in January 
2004, including during the crucial November 14-17 time frame.  
The Board observes that shortly after the veteran's 
admission, the VAMC sent the veteran's treating physician a 
letter advising him that as "soon as the veteran's condition 
permits, transfer must be made to a VA medical center or 
other Federal facility . . . [p]lease advise us promptly when 
you feel transfer can safety (sic) be made."  The letter 
also implied that payment would not be authorized beyond the 
point transfer was medically feasible.  Despite this 
admonition, however, there is no indication in the record 
that the veteran's treating physician advised VA that the 
veteran was stable for transfer until January 21, 2004 - at 
which point he was moved to a VA contract nursing home.  No 
indication was made by any HEMH physician that the veteran 
was stable prior to that time.  The Board finds it 
significant that an HEMH physician and/or representative did 
not advise VA of stability for transfer at any time before 
January 2004, despite the letter from VA requesting such 
information.

In a May 2007 in-person hearing before the undersigned, the 
appellant and her son-in-law, D.F., testified that from the 
time of the veteran's initial admission, they regularly 
queried the veteran's HEMH physicians as to his stability for 
transfer, but that each physician they spoke to consistently 
told them that the veteran was not stable for transfer.  See 
Hearing Tr. at 6-7.  The Board finds such statements both 
highly credible and probative.  

Review of the contemporaneous medical treatment records also 
calls into serious question the veteran's stability for 
transfer during the crucial November 14-17 time frame.  While 
Dr. F.W. correctly noted that the veteran was "feeling 
better," "having bowel movements," and had "good bowel 
sounds" from November 12-13, treatment records dated 
November 14 note the veteran's complaints that his abdomen 
was feeling no better, that he was unable to tolerate food, 
and that his pain was actually increasing, especially when 
attempting to eat.  Bowel sounds were hyperactive.  The 
veteran made similar complaints three days later on November 
17.  Indeed, it appears from the record that the veteran 
required intravenous feeding and hydration from his initial 
admission through the crucial November 14-17 time frame.  
Total perenteral nutrition was required thereafter.  

The Board also finds particularly important a November 19 
consultation note which indicated that the veteran's 
"condition, gradually over time, continued to deteriorate."  
The same physician remarked that the veteran's abdominal 
condition was "gradually getting worse."  Although this 
note was written on November 19, after the veteran had 
undisputedly decompensated, the physician's observation that 
the veteran's decline was "gradual" suggests that his 
condition had continued to worsen from the time of admission 
through the key period from November 14-17.

Moreover, while Dr. F.W. noted that the veteran's ileus was 
described as "resolving" on November 12-13, treatment 
records indicate that the condition actually persisted 
throughout the remainder of the veteran's hospitalization, 
including during the key November 14-17 time frame.  
Abdominal pain and distention continued through this period 
as well.

With regard to respiratory function, it also appears that the 
veteran received oxygen therapy from the time of his initial 
admission.  While a mechanical ventilator was not employed 
until November 21, the record clearly indicates that some 
form of oxygen therapy, including the use of albuterol and a 
nebulizer, was required during the crucial November 14-17 
time frame.  Intravenous antibiotics were also administered 
during that time.  

Thus, the contemporaneous treatment records indicate that at 
no time from his HEMH admission until his discharge on 
January 21, 2004 could the veteran breathe on his own.  The 
same records reflect that at no time from his admission could 
the veteran eat and drink enough in the absence of 
intravenous or tube feeding.  Also, at no time from his 
admission through his January 21, 2004 discharge did the 
veteran's admitting condition (i.e. an ileus) resolve.  
Abdominal pain, tenderness, and distention also continued 
throughout, including during the key November 14-17 time 
frame.  At least one physician noted that the veteran's 
condition and abdominal distress gradually worsened following 
admission.  The contemporaneous treatment records therefore 
appear to support the appellant's testimony (and that of her 
son-in-law) to the effect that she was regularly told by the 
veteran's HEMH physicians that he was not stable for transfer 
from the time of admission until his January 2004 discharge.  
These records also seem to provide some plausible explanation 
for why the veteran's primary HEMH physician did not advise 
VA that the veteran was ready for transfer until January 
2004, despite being told to transfer the veteran as soon as 
medically feasible.  

The Board also notes that at the time of his admission, the 
veteran was a septuagenarian and had a significant past 
medical history including atherosclerotic heart disease (for 
which he was 100 percent service connected), congestive heart 
failure, diabetes, hypertension, deep venous thrombosis of 
the lower extremities (for which a 30 percent evaluation was 
assigned for each lower extremity), a bilateral pulmonary 
embolism (for which he was 60 percent service connected), 
chronic obstructive pulmonary disorder, and arthritis.  Given 
his age and past medical history, the seeming reluctance on 
the part of the veteran's HEMH physicians to transfer him, 
particularly in the first week of hospitalization, appears to 
be understandable.  

In short, the Board is left with competing evidence regarding 
the veteran's stability for transfer from November 14-17 (as 
noted above, it is largely undisputed that the veteran was 
unstable for transfer from November 11-13 and from November 
18-January 21).  On the one hand is Dr. F.W.'s May 2004 
opinion indicating that the veteran was stable for transfer 
after November 13.  On the other is the highly credible and 
sincere testimony of the appellant and her family to the 
effect that the veteran's physicians continually told them 
that the veteran was not stable for transfer from the time of 
admission to HEMH through January 2004.  This testimony also 
appears to be consistent with the contemporaneous medical 
treatment records, which suggest that the veteran's condition 
was severe throughout his hospitalization, and may have even 
deteriorated during in the week following admission.  
Moreover, the veteran's HEMH physicians did not transfer the 
veteran until January 21, 2004, despite being admonished by 
VA to transfer him as soon as such was medically feasible.  
Both sets of competing evidence are well-reasoned and 
explained, and all statements regarding medical stability 
have been well articulated.  

In short, the Board believes that the evidence regarding the 
veteran's stability for transfer during the period beginning 
November 14, 2004, is in relative equipoise.  See generally 
38 C.F.R. § 3.102 [noting that reasonable doubt is to be 
resolved in claimant's favor]; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) [observing that a claimant "need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail"].  Resolving any 
doubt in this case in the appellant's favor, the Board finds 
that the appellant is entitled to payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at HEMH for the veteran's treatment between November 
14, 2003, and January 21, 2004, and the appeal is hereby 
granted.




ORDER

Payment or reimbursement for the cost of unauthorized private 
medical expenses incurred for treatment of the veteran at a 
private medical facility between November 14, 2003, and 
January 21, 2004, is granted.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


